USDC SDNY
DOCUMENT ELECTRONICALLY

 

 

FILED
UNITED STATES DISTRICT COURT De ALE BC
SOUTHERN DISTRICT OF NEW YORK TT
x
UNITED STATES OF AMERICA, ;
Plaintiff,
: -13-CR-811 (ALC)
-against- :
: ORDER
GUILLERMO ARAUJO,
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:
A Telephone Violation of Supervised Release Hearing is set for May 14, 2021 at
1:15 p.m. The parties should contact the Court at 1-888-363-4749 on the date and time

specified above and once prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
May 7, 2021

(Andie 7 Crmg

ANDREW L. CARTER, JR.
United States District Judge

 
